                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


 WIREGRASS MULTI FAMILY #1,
 LLC
 doing business as
 Windward Forest Apts,
     Plaintiff,
         v.                                           CIVIL ACTION FILE
                                                      NO. 1:18-CV-4121-TWT


 CHAQUITA HUDSON,



     Defendant.

                                            ORDER


        This is a dispossessory action wrongfully removed to this Court. It is

before the Court on the Report and Recommendation [Doc. 2] of the Magistrate

Judge recommending remanding the action to the Magistrate Court of DeKalb

County. The Court approves and adopts the Report and Recommendation as the

judgment of the Court. This action is REMANDED to the Magistrate Court of

DeKalb County.

        SO ORDERED, this 10 day of October, 2018.



                                         /s/Thomas W. Thrash
                                         THOMAS W. THRASH, JR.
                                         United States District Judge


T:\ORDERS\18\Wiregrass Multi Family #1, LLC\r&r.wpd
